Citation Nr: 0817845	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, 
DC


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on July 10, 2005, at 
Southern Maryland Hospital.

REPRESENTATION

Appellant Represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision letter 
issued by the Department of Veterans Affairs (VA) Medical 
Center (RO) in Washington, D.C., which denied the benefits 
sought on appeal.  



FINDINGS OF FACT

1.  Prior authorization from VA for the private medical 
treatment rendered on July 10, 2005, by Southern Maryland 
Hospital was not obtained.

2.  The treatment provided at Southern Maryland Hospital on 
July 10, 2005 was not for an adjudicated service connected 
disability, a disability held to be aggravating a service 
connected service connected disability, and the veteran is 
not a participant in a vocational rehabilitation program.

3.  The treatment provided in July 10, 2005 was for initial 
evaluation of a condition of such nature that a prudent lay 
person would have reasonably expected that delay in seeking 
immediate treatment would have been hazardous to his life.

4.  An attempt to use VA or other Federal facilities 
beforehand would not have been considered reasonable by a 
prudent lay person.

5.  At the time of the emergency treatment the veteran was 
enrolled in the VA health care system and had received 
authorized treatment within 24 months of the July 10, 2005, 
treatment.

6.  The veteran has no coverage under a health-plan, in whole 
or part, for the emergency treatment provided on July 10, 
2005.


CONCLUSION OF LAW

The requirements for payment or reimbursement of private 
medical expenses incurred on July 10, 2005, at Southern 
Maryland Hospital have been met.  38 U.S.C.A. § 1725, 1728, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1000, 17.1002 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The veteran has not been provided with any VCAA notice in 
regard to this claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

On July 10, 2005, the veteran arrived by ambulance at 
Southern Maryland Hospital at 8:00 p.m.  Records from the 
hospital show that he was transported by emergency medical 
services personnel.  He complained of left-side numbness, 
tightness in the shoulder, light-headedness, a clogged left 
ear, and an extremely dry mouth.  He denied having chest pain 
and his heart rhythm was regular.  The veteran was provided 
an EKG, a head CT, and his blood was analyzed.  The diagnosis 
was an anxiety reaction, and the veteran was discharged four 
hours after his arrival with instructions to follow-up with 
his VA primary care doctor.  

He was noted to have insurance coverage from VA, and to be 
participant in Medicare Part A only.  It was estimated that 
the cost of treatment would be covered by VA and that no 
coverage would be provided by Medicare.

In a December 2005 statement, the veteran reported that he 
lived 25 miles from the nearest VA Medical Center (VAMC).  He 
stated that he had had an "attack" a few months before the 
July 2005 episode, and had sought treatment at the VAMC 
emergency room.  The emergency room doctor at the VA facility 
had told him that if he had a similar episode in the future, 
he should seek treatment at the nearest emergency room and 
not travel all the way to the VA medical center.  The veteran 
reported that the July 2005 episode seemed far worse than the 
attack that had precipitated his earlier visit to the VAMC 
emergency room.

In his January 2006 substantive appeal, the veteran reported 
that he had a family history of heart disease and that his VA 
doctor had told him to report to the nearest emergency room 
if he experienced symptoms consistent with a heart attack.  
He also stated that on July 10, 2005, he experienced numbness 
on his left side, shortness of breath, and pain in his upper 
chest leading him to believe he was having a heart attack.  
His son drove him to a nearby firehouse where he was then 
transported by ambulance to Southern Maryland Hospital's 
emergency room.  

In August 2005, the veteran's file was reviewed by a VA 
physician who was the Director of Occupational and 
Environment Health.  He determined that the veteran's July 
10, 2005, treatment was not rendered in a medical emergency, 
that a VA or other government facility was feasibly 
available, and that the treatment not for a service connected 
condition of for a condition associated with and aggravating 
a service connected condition.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on July 
10, 2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.

There is no evidence that the veteran obtained proper 
authorization for the treatment he received on July 10, 2005.  
The veteran has never asserted that such authorization was 
given, and there is no other evidence suggesting that there 
was prior authorization.  Specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not 
obtained.  Smith.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, it is not contended that the veteran obtained prior 
authorization for the private medical treatment on July 10 
from a VA employee with appropriate authority, namely the 
VAMC director or a VA clinic director.  Accordingly, the 
Board must conclude that prior authorization for the private 
medical treatment received on July 10, 2005, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 
1728(a)(1)-(3).   All three statutory requirements must be 
met before reimbursement can be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

The veteran's only service connected disability consists of 
allergic reaction, evaluated as 10 percent disabling since 
January 1962. 

There is no evidence or contention that the treatment on July 
10, 2005 was for the service connected disability or non-
service connected condition associated with and held to be 
aggravating the service connected condition.  There is also 
no evidence or contention that the veteran was a participant 
in a program of vocational rehabilitation.  

Accordingly, reimbursement under 38 U.S.C.A. § 1728 is 
legally precluded.  38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000- 1003.  To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average knowledge 
of health and medicine could reasonably expect 
the absence of immediate medical attention to 
result in placing the health of the individual 
in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged 
or transferred to a VA or other Federal 
facility (the medical emergency lasts only 
until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 
17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit 
a bill or medical records within specified 
time limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided.
38 C.F.R. § 17.1002.

The veteran has essentially reported that he had a similar 
attack prior to July 10, 2005; that he had been advised by a 
VA physician that in the event of a similar attack he should 
seek treatment at the nearest emergency room and not at VA, 
and that he was transported by ambulance to the nearest 
emergency room to evaluate whether he was having a heart 
attack.  

There is no evidence rebutting the veteran's statements.  The 
record confirms that emergency medical personnel did 
transport the veteran to the Southern Maryland Hospital and 
that he was provided treatment such as EKG that would seem to 
have been provided to evaluate the condition of his heart.

Under these circumstances a prudent lay person would 
reasonably have believed that immediate treatment was 
necessary, that a delay in the treatment would have been 
hazardous to his life, and that it was not feasible to go to 
a VA or other Federal facility.  

While it was subsequently determined that the veteran was not 
having a heart attack, a prudent lay person could not have 
made this determination prior to seeking treatment.  
Emergency medical service personnel also seem to have deemed 
the veteran's condition to be such that immediate emergency 
room treatment was required.

The veteran's reports of treatment at a VA facility show that 
he was enrolled in the VA health care system and had received 
authorized treatment within the last 24 months.

It also appears that the veteran is financially liable for 
the emergency room treatment.  The report of emergency 
treatment lists the veteran's insurance as being provided by 
the "Veterans Administration" and Medicare Part A only.  It 
was estimated that VA would pay the entire cost of care.  
Medicare Part A is a program that pays for in patient 
treatment and ambulance transportation.  Medicare Consumer 
Guide, http://www.medicareconsumerguide.com.  Hence, it does 
not appear that there was any coverage under a health care 
plan.

Further, the treatment was not for an accident or work 
related injury and, as noted above, the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

All of the criteria for reimbursement of the unauthorized 
medical expenses under 38 U.S.C.A. § 1725, have been met.  
The appeal is therefore granted.


ORDER

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on July 10, 2005, at 
Southern Maryland Hospital is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


